--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


ASSET PURCHASE AGREEMENT


THIS AGREEMENT dated the 21st day of November, 2013.


BETWEEN:


JERVIS EXPLORATIONS INC.


(the “Vendor”)


OF THE FIRST PART


AND:
DUSSAULT APPAREL INC.


(the “Purchaser”)


OF THE SECOND PART


WHEREAS:


A.           The Vendor is the registered and beneficial owner of various
mineral claims (hereinafter the “Claims”), collectively called MONTAUBAN GOLD
TAILINGS PROJECT.  The Claims of the Vendor are more particularly described in
Schedule “A” attached hereto and forming part of this Agreement;


B.           The Vendor has agreed to sell and the Purchaser has agreed to
purchase all of the Claims of the Vendor in accordance with the terms of this
Agreement.


NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the terms and
covenants herein and other good and valuable consideration, the receipt and
sufficiency of which each party acknowledges, the parties hereto agree as
follows:


1.           PURCHASE AND SALE OF ASSETS


1.1           Sale of Assets.  Subject to the terms and conditions of this
Agreement, the Vendor hereby sells, assigns and transfers to the Purchaser, and
the Purchaser hereby purchases the Vendor’s Claims.
 
1.2           Purchase Price.  The purchase price payable by the Purchaser to
the Vendor for the Vendor’s Claims is the issuance of 400,000,000 shares of
common stock (the “Purchase Price”), subject to a carried 3% Net Smelter Royalty
as described in Appendix “A”.
 
1.3           Payment of the Purchase Price.  The Purchase Price will be paid by
the issuance of 400,000,000 shares.
 
 
1

--------------------------------------------------------------------------------

 
1.4           Delivery of Claims.  The Vendor delivers to the Purchaser, on
execution hereof, all of the Claims unconditionally and free and clear of all
liens, charges, or encumbrances, except where disclosed.


2.           COVENANTS OF THE PARTIES


2.1           Covenants.  The parties undertake to keep the information with
respect to this Agreement, the terms herein, and any related, underlying or
subsequent agreements (the “Information”) confidential and not to directly or
indirectly disclose the Information at any time to any person or persons or use
the Information for any purpose whatsoever.




3.           REPRESENTATIONS OF THE VENDOR


3.1           Representations.  The Vendor represents and warrants to the
Purchaser as follows, with the intent that the Purchaser will rely on the
representations in entering into this Agreement, and in concluding the purchase
and sale contemplated by this Agreement:


 
(a)
Capacity to Sell.  The original Vendor is JERVIS EXPLORATION INC. having the
power and capacity to own and dispose of the Claims and to enter into this
Agreement and carry out its terms to the full extent;



 
(b)
Authority to Sell.  The execution and delivery of this Agreement, and the
completion of the transaction contemplated by this Agreement has been duly and
validly authorized by all necessary corporate action on the part of the Vendor,
and this Agreement constitutes a legal, valid and binding obligation of the
Vendor enforceable against the Vendor in accordance with its terms except as may
be limited by laws of general application affecting the rights of creditors;



 
(c)
Sale Will Not Cause Default.  Neither the execution and delivery of this
Agreement, nor the completion of the purchase and sale contemplated by this
Agreement will:



 
(i)
violate any of the terms and provisions of the constating documents or bylaws or
articles of the Vendor, or any order, decree, statute, bylaw, regulation,
covenant, restriction applicable to the Vendor or the Claims;



 
(ii)
give any person the right to terminate, cancel or otherwise deal with the
Claims; or



 
(iii)
result in any fees, duties, taxes, assessments or other amounts relating to the
Claims becoming due or payable other than tax payable by the Purchaser in
connection with the purchase and sale;



 
2

--------------------------------------------------------------------------------

 
 
(d)
Encumbrances.  The Vendor owns and possesses and has a good marketable title to
the Claims free and clear of all legal claims, mortgages, liens, charges,
pledges, security interest, encumbrances or other claims, except where as
disclosed;



 
(e)
Litigation.  There is no litigation or administrative or governmental proceeding
or inquiry pending or, to the knowledge of the Vendor, threatened against or
relating to the Claims, nor does the Vendor know of or have reasonable grounds
that there is any basis for any such action, proceeding or inquiry;



 
(f)
No Defaults.  Except as otherwise expressly disclosed in this Agreement there
has not been any default in any obligation to be performed under any of the
Claims, which are in good standing and in full force and appropriate effect; and



 
(g)
Good Standing.  Prior to closing this Agreement, the Vendor will maintain, as
required, the Claims in good standing.



4.           COVENANTS OF THE VENDOR


4.1           Procure Consents.  The Vendor will diligently and expeditiously
take all reasonable steps requested by the Purchaser to obtain all necessary
consents to effect the transfer of the Claims.


4.2           Covenant of Indemnity.  The Vendor will indemnify and hold
harmless the Purchaser from and against:


 
(a)
any and all liabilities, whether accrued, absolute, contingent or otherwise,
existing at closing and which are not agreed to be assumed by the Purchaser
under this Agreement;



 
(b)
any and all losses, claims, damages and costs incurred or suffered by the
Purchaser arising out of the breach or inaccuracy of any representation or
warranty of the Vendor contained in this Agreement; and



 
(c)
any and all actions, suits, proceedings, demands, assessments, judgments, costs
and legal and other expenses incident to any of the foregoing.

 
4.3           Execution of all necessary documents. The Vendor will execute all
necessary documents including such assignments as the Purchaser may require to
effect the transfer of all of the Claims, including but not limited to, internet
contracts and internet names.





 
3

--------------------------------------------------------------------------------

 
5.           REPRESENTATIONS OF THE PURCHASER


5.1           Representations.  The Purchaser represents and warrants to the
Vendor as follows, with the intent that the Vendor will rely on these
representations and warranties in entering into this Agreement, and in
concluding the purchase and sale contemplated by this Agreement:


 
(a)
Status of Purchaser.  The Purchaser is a corporation duly incorporated, validly
existing and in good standing and has the power and capacity to enter into this
Agreement and carry out its terms; and



 
(b)
Authority to Purchase.  The execution and delivery of this Agreement and the
completion of the transaction contemplated by this Agreement has been duly and
validly authorized by all necessary corporate action on the part of the
Purchaser, and this Agreement constitutes a legal, valid and binding obligation
of the Purchaser enforceable against the Purchaser in accordance with its terms
except as limited by laws of general application affecting the rights of
creditors.



6.           COVENANTS OF THE PURCHASER
 
6.1           Consents. The Purchaser will at the request of the Vendor execute
and deliver such applications for consent and such assumption agreements, and
provide such information as may be necessary to obtain the consents referred to
in paragraph 4.1 and will assist and cooperate with the Vendor in obtaining the
consents.
 
6.2           Execution of all necessary documents. The Purchaser will execute
all necessary documents as the Vendor may require to effect the transfer of all
of the Claims.
 
7.           SURVIVAL OF REPRESENTATIONS AND COVENANTS


7.1           Vendor's Representations and Covenants. All representations,
covenants and agreements made by the Vendor in this Agreement or under this
Agreement will, unless otherwise expressly stated, survive closing and any
investigation at any time made by or on behalf of the Purchaser will continue in
full force and effect for the benefit of the Purchaser.


7.2           Purchaser’s Representations and Covenants.  All representations,
covenants and agreements made by the Purchaser in this Agreement or under this
Agreement will, unless otherwise expressly stated, survive closing and any
investigation at any time made by or on behalf of the Vendor and will continue
in full force and effect for the benefit of the Vendor.
 
8.           LIABILITIES NOT ASSUMED


8.1           Liabilities Not Assumed.  The Purchaser will not assume any
liabilities of the Vendor.  The Purchaser will not be responsible for any
liability of the Vendor, past, present or future, relating to the Claims, and
the Vendor will indemnify and save harmless the Purchaser from and against any
such claim.


 
4

--------------------------------------------------------------------------------

 
9.
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE PURCHASER



9.1           Conditions.  All obligations of the Purchaser under this Agreement
are subject to the fulfillment of the following conditions:


 
         (a)
Vendor's Representations.  The Vendor’s representations contained in this
Agreement will be true.



(b)  
Vendor’s Covenants.  The Vendor will have performed and complied with all
agreements, covenants and conditions as required by this Agreement.



(c)  
Consents.  The Purchaser will have received duly executed copies of the consents
or approvals referred to in paragraph 4.1.



9.2           Exclusive Benefit.  The foregoing conditions are for the exclusive
benefit of the Purchaser and any such condition may be waived in whole or in
part by the Purchaser delivering to the Vendor a written waiver to that effect
signed by the Purchaser.


10.           CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE VENDOR


10.1           Conditions.  All obligations of the Vendor under this Agreement
are subject to the fulfillment of the following conditions:


 
(a)
Purchaser's Representations.  The Purchaser’s representations contained in this
Agreement will be true.



 
(b)
Purchaser’s Covenants.  The Purchaser will have performed and complied with all
covenants, agreements and conditions as required by this Agreement.



 
(c)
Consents of Third Parties.  All consents or approvals required to be obtained by
the Vendor for the purpose of selling, assigning or transferring the Claims have
been obtained, provided that this condition may only be relied upon by the
Vendor if the Vendor has diligently exercised its best efforts to procure all
such consents or approvals and the Purchaser has not waived the need for all
such consents or approvals.



10.2           Exclusive Benefit.  The foregoing conditions are for the
exclusive benefit of the Vendor and any such condition may be waived in whole or
in part by the Vendor delivering to the Purchaser a written waiver to that
effect signed by the Vendor.

 
 
5

--------------------------------------------------------------------------------

 
11.           GENERAL


11.1
Governing Law.  This Agreement and each of the documents contemplated by or
delivered under or in connection with this Agreement are governed exclusively
by, and are to be enforced, construed and interpreted exclusively in accordance
with the laws of British Columbia which will be deemed to be the proper law of
the Agreement.



11.2
Professional Fees.  Each of the parties will bear the fees and disbursements of
their respective lawyers, advisers and consultants engaged by them respectively
in connection with the transactions contemplated by this Agreement prior to the
closing.



11.3
Assignment.  No party will assign this Agreement, or any part of this Agreement,
without the prior written consent of the other party.  Any purported assignment
without the required consent is not binding or enforceable against any party.



11.4
Enurement.  This Agreement enures to the benefit of and binds the parties and
their respective successors and permitted assigns.



11.5
Notice.  All notices required or permitted to be given under this Agreement will
be in writing and personally delivered to the address of the intended recipient
set out on the first page of this Agreement or at such other address as may from
time to time be notified by any of the parties in the manner provided in this
Agreement.



11.6
Further Assurances.  The parties will execute and deliver all further documents
and take all further action reasonably necessary or appropriate to give effect
to the provisions and intent of this Agreement and to complete the transactions
contemplated by this Agreement.



11.7
Remedies Cumulative.  The rights and remedies under this Agreement are
cumulative and are in addition to and not in substitution for any other rights
and remedies available at law or in equity or otherwise.  Any party to this
Agreement may terminate this Agreement if any other party is in breach of or
defaults under any material term or condition of this Agreement or has made a
material misrepresentation in this Agreement.  No single or partial exercise by
a party of any right or remedy precludes or otherwise affects the exercise of
any other right or remedy to which that party may be entitled.



11.8
Entire Agreement.  This Agreement constitutes the entire agreement between the
parties and there are no representations, express or implied, statutory or
otherwise and no collateral agreements other than as expressly set out or
referred to in this Agreement.



11.9
Headings.  The division of this Agreement into sections and the insertion of
headings are for convenience only and do not form part of this Agreement and
will not be used to interpret, define or limit the scope, extent or intent of
this Agreement.



 
6

--------------------------------------------------------------------------------

 
11.10
Severability.  Each provision of this Agreement is severable. If any provision
of this Agreement is or becomes illegal, invalid or unenforceable, the
illegality, invalidity or unenforceability of that provision will not affect the
legality, validity or enforceability of the remaining provisions of this
Agreement.



11.11
Schedules.  The Schedules attached hereto form an integral part of this
Agreement.



11.12
Time of the Essence.  Time will be of the essence of this Agreement.



11.13
Counterparts.  This Agreement and all documents contemplated by or delivered in
connection with this Agreement may be executed and delivered by facsimile or
original and in any number of counterparts, and each executed counterpart will
be considered to be an original.  All executed counterparts taken together will
constitute one agreement.



IN WITNESS WHEREOF the parties have duly executed this Agreement by their duly
authorized officers effective the first day and year written above.




VENDOR:  JERVIS EXPLORATION INC.


per:    ______________________________________________
         Authorized Signatory




DUSSAULT APPAREL INC.
PURCHASER:
 
per: ______________________________________________
Authorized Signatory





 
7

--------------------------------------------------------------------------------

 



SCHEDULE “A”




THIS IS SCHEDULE “A” to the Asset Purchase Agreement.




SEE ATTACHED PROPERTY REPORT

 
8

--------------------------------------------------------------------------------

 





APPENDIX “A” - ROYALTY



3% NET SMELTER RETURNS




1.                      In this Agreement, "3% Net Smelter Returns" means 3% of
the net amount of money received by the Purchaser for its own account from the
sale of ore, or ore concentrates or other mineral products from the Claims to a
smelter or other mineral products buyer after deduction of smelter and/or
refining charges, ore treatment charges, penalties and any and all charges made
by the purchaser of ore, concentrates, or other mineral products, less any and
all transportation costs which may be incurred in connection with the
transportation of ore or concentrates, less all umpire charges which the
purchaser may be required to pay.


2.                      Payment of Net Smelter Returns by the Purchaser to the
Vendor shall be made semi-annually within 60 days after the end of each fiscal
half year of the Purchaser and shall be accompanied by unaudited financial
statements pertaining to the operations carried out by the Purchaser on the
Claims.  Within 90 days after the end of each fiscal year of the Purchaser in
which Net Smelter Returns are payable to the Vendor, the records relating to the
calculation of Net Smelter Returns for such year shall be audited and any
resulting adjustments in the payment of Net Smelter Returns payable to the
Vendor shall be made forthwith.  A copy of the said audit shall be delivered to
the Vendor within 30 days of the end of such 90-day period.


3.                      Each annual audit shall be final and not subject to
adjustment unless the Vendor delivers to the Purchaser written exceptions in
reasonable detail within six months after the Vendor receives the report.  The
Vendor, or its representative duly authorized in writing, at its expense, shall
have the right to audit the books and records of the Purchaser related to Net
Smelter Returns to determine the accuracy of the report, but shall not have
access to any other books and records of the Purchaser.  The audit shall be
conducted by a chartered or certified public accountant of recognized
standing.  The Purchaser shall have the right to condition access to its books
and records on execution of a written agreement by the auditor that all
information will be held in confidence and used solely for purposes of audit and
resolution of any disputes related to the report.  A copy of the Vendor's report
shall be delivered to the Purchaser upon completion, and any discrepancy between
the amount actually paid by the Purchaser and the amount which should have been
paid according to the Vendor's report shall be paid forthwith, one party to the
other.  In the event that the said discrepancy is to the detriment of the Vendor
and exceeds 5% of the amount actually paid by the Purchaser, then the Purchaser
shall pay the entire cost of the audit.


4.                      Any dispute arising out of or related to any report,
payment, calculation or audit shall be resolved solely by arbitration as
provided in the Agreement.  No error in accounting or in interpretation of the
Agreement shall be the basis for a claim of breach of fiduciary duty, or the
like, or give rise to a claim for exemplary or punitive damages or for
termination or rescission of the Agreement or the estate and rights acquired and
held by the Purchaser under the terms of the Agreement.

 
9

--------------------------------------------------------------------------------

 
